Citation Nr: 1630067	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  04-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claim in June 2006 to obtain a medical opinion regarding whether the Veteran's hypertension was incurred in-service.  The June 2006 remand also directed the AOJ to obtain a medical opinion regarding whether the Veteran's hypertension was caused or aggravated beyond its natural progression by the service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD). 

In June 2008 and October 2009, the Veteran was afforded VA examinations to determine the nature and etiology of his hypertension.  In July 2008, the VA examiner opined that the Veteran's hypertension was first manifest in the 1980s and did not manifest in-service.  He continued that the Veteran's hypertension was not related to or aggravated by type II diabetes mellitus or PTSD.  In October 2009, the VA examiner found that hypertension was not a complication of type II diabetes mellitus.  He explained that there was no significant renal dysfunction to contribute to poor hypertension control or its onset prior to type II diabetes mellitus. 

In a June 2016 statement, the Veteran's representative argued that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  His representative also asserted that the hypertension was aggravated by the medication taken to control the Veteran's type II diabetes mellitus.  In support of their contentions, the Veteran and his representative cited two medical journals.

In prior statements, most notably in October 2005, the Veteran has also asserted that his PTSD has caused or aggravated his hypertension. 

The Board finds that the opinions offered in July 2008 and October 2009 are inadequate as they did not address whether the medication taken for the Veteran's service-connected disabilities have aggravated his hypertension.  Therefore, a remand is necessary to obtain a VA addendum opinion to determine if the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected disabilities and their associated medications. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the October 2009 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or permanently aggravated beyond its natural progression by the service-connected PTSD or type II diabetes mellitus and their associated medications?
The examiner must include in the examination report the rationale for any opinion expressed.  The VA examiner must specifically address the assertions made by the Veteran and his representative in the June 2016 and October 2005 statements.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




